—Order, Family Court, New York County (Sara Schechter, J.), entered on or about February 2, 1999, which, to the extent appealed from, upon a fact-finding determination that respondent mother suffers from mental illness as defined in Social Services Law § 384-b (6) (a), terminated respondent mother’s parental rights with respect to the subject child pursuant to Social Services Law § 384-b (4) (c) and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including testimony by a *342court-appointed psychiatrist as well as hospital records which documented respondent mother’s extensive history of mental illness, supported Family Court’s determination that respondent mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her child (see, Social Services Law § 384-b [4] [c]). Since respondent is incapable of adequately caring for her child at the present time and has offered no evidence that there is any prospect that she will be capable of doing so in the foreseeable future, Family Court properly granted the petition to terminate her parental rights (see, Matter of Chuckie Douglas M., 188 AD2d 280; Matter of Vera T., 80 AD2d 511, affd 55 NY2d 1028). Concur — Nardelli, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.